Citation Nr: 1541797	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-18 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran.


REPRESENTATION

Appellant represented by:	Matthew D. Hill


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania. The claims file was subsequently transferred to the Regional Office (RO) in San Juan, Puerto Rico.

The Appellant requested a hearing. However, she later cancelled this request and asked that the Board expedite a decision. See November 2014 Statement. The hearing request has been withdrawn. 38 C.F.R. § 20.704 (2015).

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.


FINDINGS OF FACT

1. The Veteran and the Appellant were divorced.

2. Their attempted common law marriage is nevertheless deemed valid, as they did not know Puerto Rico does not recognize common law marriage, they cohabited continuously for many years until the Veteran's death, and there is no legal surviving spouse entitled to gratuitous death benefits.

CONCLUSION OF LAW

The Appellant qualifies as the Veteran's surviving spouse for purposes of VA benefits. 38 U.S.C.A. §§ 101, 103, 1310, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.52, 3.53 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Because the claim is granted, any error related to the VCAA is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

A surviving spouse for VA purposes is defined as a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person. 38 C.F.R. §§ 3.50(b), 3.53 (2015). The surviving spouse must be married to the Veteran for a period of one year or more prior to the Veteran's death. See 38 C.F.R. § 3.54(a)(1), (b)(2), and (c)(1)(ii) (2015).

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant. 38 U.S.C.A. § 5124(a), (b) (West 2014); 38 C.F.R. § 3.204(a)(1) (2015). 

For purposes of VA benefits, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 C.F.R. §103(c); 38 C.F.R. §3.1(j). The appellant has the burden to establish her status as claimant. Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Where an attempted marriage is invalid by reason of legal impediment, VA laws allows for certain attempted marriages to be nevertheless "deemed valid" if certain legal requirements are met. Such an attempted marriage will be "deemed valid" if:

(a) the attempted marriage occurred one year or more before the Veteran died; and

(b) the claimant entered into the marriage without knowledge of the impediment; and

(c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and

(d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.
38 C.F.R. §3.52 (2015).

Where a surviving spouse has submitted proper proof of marriage and also meets the requirements of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to the marriage to the Veteran will be accepted, in the absence of information to the contrary, as proof of that fact. 38 C.F.R. § 3.205(c). In Colon v. Brown, 9 Vet. App. 104 (1996), the United States Court of Appeals for Veteran's Claims (Court) determined that in cases in which there is an impediment to entering into a common-law marriage, if the appellant was unaware of the impediment, then an otherwise invalid common-law marriage could be deemed valid.

Puerto Rico does not recognize common-law marriages and the requirements for establishing a valid marriage in Puerto Rico are set forth in Article 69 of the Civil Code, 31 L.P.R.A. § 231. See Ayuso-Morales v. Secretary of Health and Human Services, 677 F.2d 146 (1st Cir. 1982). The requirement of a marriage ceremony by a jurisdiction that does not recognize common-law marriage constitutes a "legal impediment" to such a marriage for purposes of 38 U.S.C.A. § 103(a). VAOPGCPREC 58-91.

VA General Counsel has held that for purposes of section 103(a), the requirement of a marriage ceremony by a jurisdiction which does not recognize common-law marriage constitutes a legal impediment to that marriage. See VAOPGCPREC 58-91 (O.G.C. Prec. 58-91). The claimant's signed statement that he or she had no knowledge of an impediment to the marriage to the veteran will be accepted, in the absence of information to the contrary, as proof of that fact. 38 C.F.R. § 3.205(c) .

The evidence reflects that the Veteran and the Appellant were married in November 1983. See Marriage Certificate. The Appellant has reported that they were divorced. See, e.g., January 2011 Claim; November 2014 Representative's Letter.

In a November 2014 statement, the Appellant reported that while she at the Veteran went through with divorce proceedings and finalized their divorce, they never lived apart and "continued to try to work things out." November 2014 Appellant's Statement. She stated that they never separated and "soon realized that [they] did not want to be divorced." She further reported that they never told anyone they were divorced; represented themselves as married, including referring to each other as husband and wife; built a home together and put both names on the deed; shared bills; and she cared for him while he was sick. Id. The Appellant further stated that she was unaware that common law marriage was not recognized in Puerto Rico. Id.

The Appellant has submitted numerous statements from others who were unaware she and the Veteran had divorced. See Lay Statements.

Here, the requirements allowing for the Appellant's and the Veteran's attempted common law marriage to be "deemed valid" are met. See 38 C.F.R. § 3.52. First, the Appellant entered into the marriage without knowledge of the impediment that Puerto Rico does not recognize common law marriage. As evidenced by her November 2014 statement, the Appellant has shown that she did not know Puerto Rico's does not recognize common law marriages. 

Second, the attempted common law marriage occurred at the time of their divorce in 1997, many years before the veteran died in 2010. Third, the Appellant cohabited with the Veteran continuously from the date of the attempted marriage until his death. 

Finally, no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits. On this point, as the deemed common law marriage with the Appellant occurred prior to any later purported marriages to others, the common law marriage acts as an impediment to the later purported marriages to others. For VA purposes, those later relations, purported to be marriages, are invalid as such.

In sum, the attempted common law marriage between the Veteran and Appellant is deemed valid for VA purposes. All subsequent purported marriages to others were invalid due to the legal impediment of the Appellant's common law marriage to the Veteran. Thus, the claimant is properly identified as the Veteran's surviving spouse.

The benefit-of-the-doubt rule applies and the claimant qualifies as the Veteran's surviving spouse. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER


Entitlement to recognition as the Veteran's surviving spouse for VA benefits purposes is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


